Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Crosby on August 23, 2022.
The application has been amended as follows: 
In claim 2, line 4, replace “is” with –in--.
In claim 2, line 7, replace “the” with –a--.
In claim 4, line 1, replace “in the” with –in a--.
In claim 6, line 3, replace “haptan” with –hapten--.
In claim 9, line 2, replace “haptan” with –hapten--.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance. 
It was not found in the prior art search a teaching or suggestion for a method comprising flowing a solution containing particles over a surface, contacting particles with a capture agent, collecting a plurality of sequential particle-images of the surface using a camera wherein each particle-image includes a time associated with it, analyzing the plurality of particle-images using a processor to produce a catalog of particles based on a location of each particle in each particle-image and time associated data for each particle in the catalog, wherein the time associated data of each particle includes the time associated with each particle-image that includes the particle, and eliminating a particle from the catalog in the memory if the time associated data of the particle does not span a time greater than a set time increment, outputting data from the catalog as the detection of the at least one particle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180023124 . This reference discloses that dye molecules many dye molecules are known to temporarily go into a dark state which produces a blinking effect, where a label will go through one or more steps of bright-dark-bright.  The length and number of these dark periods may vary.  The invention uses this blinking behavior to discriminate one label from two or more labels that may appear similar in diffraction limited imaging.  If there are multiple labels present, it is unlikely the signal will completely disappear during the blinking More likely is that the intensity will fall as one of the labels goes dark, but the others do not.  The probability of all the labels blinking simultaneously (and so looking like a single fluor) may be calculated based on the specific blinking characteristics of a dye. Para. 0190.
Paragraph 0373 of this reference further teaches that if a single dye molecule, which photobleaches after a time, is associated with each ddNTP, then an additional sub-process/routine can be added which eliminates signals that after an initial burst re-occur in the same pixel after such a number of time points that the absence cannot be attributed to blinking.  This is likely to be non-specific absorption at the same foci as a legitimate extension. 
US 20190048415. This reference teaches in paragraph 0011 the following:
The SiMREPS probes repeatedly bind to a target sequence (e.g., query region) specifically made 
accessible by binding of dCas9/gRNA to one or more nucleic acid region(s) adjacent to the target region (e.g., "adjacent regions").  The repeated binding of the query probes to the query region provides a unique, continuous kinetic "fingerprint", providing a large number of independent measurements for each observed target molecule.  This repeated kinetic sampling affords two main advantages: (1) arbitrarily high discrimination against background signals with increased sampling time, essentially eliminating false positive signals; and (2) exquisite sensitivity to subtle differences in the identity of the molecular target, allowing for discrimination of slightly different biomarkers (e.g., differing by only one DNA/RNA base of a disease-related mutation, a methylation pattern or other chemical marks) with very high confidence.  
 This reference also teaches in paragraph 0138 that binding of the query probe to the immobilized target nucleic acid and/or and dissociation of the query probe from the immobilized target nucleic acid is/are monitored (e.g., using a light source to excite the fluorescent probe and detecting fluorescence emission from a bound query probe, e.g., using a fluorescence microscope) and/or recorded during a defined time interval (e.g., during the acquisition time).  The number of times the query probe binds to the nucleic acid during the acquisition time and/or the length of time the query probe remains bound to the nucleic acid during each binding event and the length of time the query probe remains unbound to the nucleic acid between each binding event (e.g., the "dwell times" in the bound and unbound states, respectively) are determined, e.g., by the use of a computer and software (e.g., to analyze the data using a hidden Markov model and Poisson statistics). 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641